                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
______________________________________________________________________________

SARA WHITE DOVE-RIDGEWAY                             :
                                                     :
               Plaintiff,                            :
                                                     :
               v.                                    :      C.A. No. 19-35-LPS-MPT
                                                     :
ANDREW SAUL,                                         :
Commissioner of Social Security1                     :
                                                     :
                                                     :
               Defendant.                            :


                                   MEMORANDUM ORDER


       WHEREAS, on January 9, 2020, Magistrate Judge Thynge issued a Report and

Recommendation (“Report”) (D.I. 28) recommending that the Court (1) grant Plaintiff Sara

White Dove-Ridgeway’s (“Dove-Ridgeway”) motion for summary judgment (D.I. 16); (2) deny

the cross-motion for summary judgment of Defendant Andrew Saul, Commissioner of Social

Security (“Commissioner”) (D.I. 19); and (3) remand this matter for proceedings before a

properly-appointed administrative law judge (“ALJ”);

       WHEREAS, on January 22, 2020, the Commissioner filed objections to the Report

(“Objections”) (D.I. 29), specifically objecting that Dove-Ridgeway waived her Appointments

Clause challenge because she had failed to raise it during the Social Security administrative

process;




1

       Andrew Saul replaced Nancy Berryhill as Commissioner of Social Security and is
automatically substituted pursuant to Fed. R. Civ. P. 25(d). (See D.I. 29 at 1 n.1)
                                                1
       WHEREAS, any response to the Commissioner’s Objections was to be filed by February

6, 2020;

       WHEREAS, Dove-Ridgeway did not file a response by February 6, 2020;

       WHEREAS, the Court reviews de novo the recommendation of a magistrate judge on a

dispositive matter such as a summary judgment motion, see 28 U.S.C. § 636(b)(1)(C); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). U.S. v. Donovan, 2010 WL 3614647, at *1 (D. Del.

Sept. 10, 2010);

       NOW, THEREFORE, IT IS HEREBY ORDERED that the Commissioner’s Objections

(D.I. 29) are OVERRULED, the Report (D.I. 28) is ADOPTED, Dove-Ridgeway’s motion for

summary judgment (D.I. 16) is GRANTED, the Commissioner’s cross-motion for summary

judgment (D.I. 19) is DENIED, and this matter is REMANDED for proceedings before a

properly-appointed ALJ.

       1.      The Commissioner argues that Dove-Ridgeway forfeited her Appointments

Clause challenge by not raising it during the Social Security administrative process. (See D.I. 29

at 4) However, on January 23, 2020, the day after the Commissioner filed his Objections in this

case, the Third Circuit rejected the very same argument being made here. In Cirko v.

Commissioner of Social Security, 948 F.3d 148, 152 (3d Cir. 2020), the Third Circuit held that

“exhaustion of Appointments Clause claims is not required in the SSA [Social Security

Administration] context” and remanded benefits applicants’ cases “for new hearings before

constitutionally appointed ALJs other than those who presided over Appellees’ first hearings.”

Id. at 153, 159-60; see also id. at 159 (stating that Cirko decision applies “to the hundreds . . . of

claimants whose cases are already pending in the district courts”).



                                                  2
       2.      Judge Thynge’s Report is fully consistent with Cirko.2 She concluded that Dove-

Ridgeway did not forfeit her Appointments Clause challenge by failing to raise it during the

Social Security administrative process and recommended that the Court remand Dove-

Ridgeway’s case “for a new hearing before a different, constitutionally appointed ALJ.” (D.I. 28

at 1-2) Thus, reviewing the matter de novo, the Court agrees with Judge Thynge and adopts her

recommendation.




                                                     ________________________________
                                                     HONORABLE LEONARD P. STARK
                                                     UNITED STATES DISTRICT JUDGE




2

        Judge Thynge expressly relied, in part, on Chief Judge Conner’s reasoning in Bizarre v.
Berryhill, 364 F. Supp. 3d 418 (M.D. Pa. 2019), a case which was affirmed by the Third Circuit
in Cirko. (See, e.g., D.I. 28 at 3, 14; see also Cirko, 948 F.3d at 152 (describing District Court
opinion as “comprehensive and analytically rigorous”))
                                                 3
